Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's Response
In Applicant's Response dated 10/18/2021, Applicant amended the Claims and argued against all objections and rejections set forth in the previous Office Action.
All objections and rejections not reproduced below are withdrawn. 
The prior art rejection of the Claims under 35 U.S.C. 103 previously set forth are maintained.
	The examiner appreciates the applicant noting where the support for the amendments is located in the specification. 
The Application filed on 10/10/2019, has priority to provisional 62/743,692 filed 10/10/2018. 
Claim(s) 1-9, 13 are pending for examination. Claim(s) 1, 7 is/are independent claim(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 1-7, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byron; Donna K. et al. US Pub. No. 2017/0322939 (Byron).

Claim 1: 
	Byron teaches: 
One or more non-transitory computer-readable media storing computer-readable instructions that, when executed [¶ 0064] (computer readable storage medium), instruct one or more processors to perform a computerized method comprising:
causing a conversation user interface to be displayed on a display device to enable a conversation between a user and a virtual assistant [¶ 0015] (graphical user interface for queries) [¶ 0001, 0056-59; Fig. 4] (question and answering is a “conversation”);
receiving, via the conversation user interface, user input data and virtual assistant responses in a sequence of respective conversation turns within the conversation [¶ 0018, 58] (input question);
processing at least a portion of the conversation with one or more natural language processing modules that identify whether at least one user turn in the conversation includes a restatement of previous user input data that had been received at the conversation user interface in a prior conversation turn [¶ 0027] (compare the subsequent query the previous query) [¶ 0017] (natural language processing) [¶ 0042, 50] (rewording is a “restatement”) [¶ 0024, 31, 41-45, 53] (determine if the query is a paraphrase, paraphrase is a “restatement”);
evaluating the prior conversation turn with a risk indicator module [¶ 0024, 28] (similarity score between search queries) [¶ 0031, 39, 42] (semantic similarity score, a lexical similarity score, similarity algorithms such as Cosine Similarity, Jaro Winkler, Levenshtein) [¶ 0035] (focus similarity score);
using the risk indicator module, determining a confidence value indicating whether the prior conversation turn has been understood by the virtual assistant and mapped to an appropriate intent unit for forming a corresponding virtual assistant response [¶ 0031, 45] (map nodes to attributes) [¶ 0029-30, 42-43, 46, 48] (threshold value) [¶ 0042] (intent of the query) [¶ 0029-30] (response effectiveness evaluation processes evaluates the users level of understanding prior to the query using a relevance score and a threshold) [¶ 0041-42] (determining whether the subsequent query paraphrases the previous query) [¶ 0011-12, 42, 48, 50, 53] (determining if an answer provided to the user was either effective (e.g., relevant and/or clear) or ineffective (irrelevant and/or unclear), that is ineffective in terms of relevance or clarity is the same as “indicating whether the prior conversation turn has been understood by the virtual assistant”) [¶ 41-48] (threshold value for determining the response effectiveness is a “confidence value”); and
upon the confidence value indicating that the virtual assistant understood the prior conversation turn and the at least one user turn includes a restatement, then flagging at least one of the virtual assistant responses as a failed response [¶ 0043] (determine lack of success based on similarity score, lack of success is a “failed response”, minimum threshold is a “confidence value”, indicate is “flagging”) [¶ 0047] (user interaction log) [¶ 0058-60] (confidence level and merging with scoring and .

	Byron teaches all the elements of the claim above, but Byron fails to use some of the same terminology, or the processes are different. 
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the terminology and processes are obvious variations of what is claimed. For example, a question with an answer is a “conversation”, indicate can be interpreted as “flagging”, rewording and paraphrasing is a “restatement”. 

Claim 2: 
	Byron teaches: 
The one or more non-transitory computer-readable media of claim 1, further comprising:
comparing the confidence value to a threshold value [¶ 0029-30, 42-43, 46, 48] (threshold value); and
determining that the virtual assistant understood the prior conversation turn if the confidence value of the prior conversation turn is above the threshold value [¶ 0048] .

Claim 3: 
	Byron teaches: 
The one or more non-transitory computer-readable media of claim 1, further comprising:
comparing the confidence value to a threshold value [¶ 0029-30, 42-43, 46, 48] (threshold value); and
determining that the virtual assistant misunderstood the prior conversation turn if the confidence value of the prior conversation turn is below the threshold value [¶ 0048] (aspect count score does not meet threshold, then the response is ineffective); and
flagging the prior conversation turn as a misunderstood conversation turn for evaluation [¶ 0043] (determine lack of success based on similarity score, minimum threshold is a “confidence value”, indicate is “flagging”) [¶ 0047] (user interaction log).

Claim 4: 
	Byron teaches: 
The one or more non-transitory computer-readable media of claim 1, further comprising:
using the intent unit, mapping (i) an action to be performed at least partly by the virtual assistant with (ii) a pattern of data components in the user input data [¶ 0042] (intent of the query) [¶ 0031, 45] (map nodes to attributes) [¶ 0063] (distinctive patterns ; and triggering the corresponding virtual assistant response from the intent unit [¶ 0063] (implicit feedback is “triggering”).

Claim 5: 
	Byron teaches: 
The one or more non-transitory computer-readable media of claim 1, further comprising evaluating the prior conversation turn for one or more risk indicators with the risk indicator module and determining the confidence value with risk indicator module [¶ 0024, 28] (similarity score between search queries) [¶ 0031, 39, 42] (semantic similarity score, a lexical similarity score, similarity algorithms such as Cosine Similarity, Jaro Winkler, Levenshtein) [¶ 0035] (focus similarity score) [¶ 0029-30, 42-43, 46, 48] (threshold value is a “confidence value”).

Claim 6: 
	Byron teaches: 
The one or more non-transitory computer readable media of claim 5, further comprising:
accessing a plurality of risk indicators in the risk indicator module, applying a weighting to each of the plurality of risk indicators to generate weighted risk indicators [¶ 0032-45] (similarity, dependency score, aspect count, these are a “plurality of risk indicators”); and
determining the measure of confidence based at least in part on the weighted risk indicators [¶ 0018, 42, 56, 59] (confidence measure, confidence level based on scores means they are “weighted) [¶ 0029-30, 42-43, 46, 48] (threshold values).

Claim 7: 
	Byron teaches: 
A computerized system comprising:
one or more processors connected to a computerized memory [¶ 0014] (computer system) and a conversation user interface that facilitates respective user turns and virtual assistant responses in an exchange of conversation data [¶ 0015] (graphical user interface for queries) [¶ 0001, 0056-59; Fig. 4] (question answering application is a “conversation”);
the memory storing a database [¶ 0020, 24, 39, 57] (database) and accessing executable software instruction modules that, when executed by the one or more processors, cause the one or more processors to perform a computerized method comprising:
processing the conversation data with a natural language processing system [¶ 0017] (natural language processing);
storing the conversation data in the database [¶ 0020, 24, 39, 57] (database);
tagging at least the virtual assistant responses in the database with at least one of a plurality of presentation modes that identify every channel on which the respective virtual assistant responses were presented to a user [¶ 0015] (graphical user interface for queries) [¶ 0018, 58] (input question) [¶ 0015] (browser, email, textual interface, API, , 
tagging, as restatement turns, each user turn in the conversation data that includes a restatement of conversation data that had been received at the conversation user interface in a prior user turn [¶ 0001, 0056-59; Fig. 4] (question answering application is a “conversation”, a “turn” is a question or an answer) [¶ 0027] (compare the subsequent query the previous query) [¶ 0042, 50] (rewording is a “restatement”) [¶ 0024, 31, 41-45, 53] (determine if the query is a paraphrase, paraphrase is a “restatement”); wherein tagging the restatement turns comprises:
evaluating the prior conversation turn with a risk indicator module [¶ 0024, 28] (similarity score between search queries) [¶ 0031, 39, 42] (semantic similarity score, a lexical similarity score, similarity algorithms such as Cosine Similarity, Jaro Winkler, Levenshtein) [¶ 0035] (focus similarity score) [¶ 0029-30, 42-43, 46, 48] (threshold value is a “confidence value”);
using the risk indicator module, determining a confidence value indicating whether the prior conversation turn has been understood by the virtual assistant and mapped to an appropriate intent unit for forming a corresponding virtual assistant response [¶ 0031, 45] (map nodes to attributes) [¶ 0029-30, 42-43, 46, 48] (threshold value) [¶ 0042] (intent of the query) [¶ 0029-30] (response effectiveness evaluation processes evaluates the users level of understanding prior to the query using a relevance score and a threshold) [¶ 0041-42] (determining whether the subsequent query paraphrases the previous query) [¶ 0011-12, 42, 48, 50, 53] (determining if an answer provided to the user was either effective (e.g., relevant and/or clear) or indicating whether the prior conversation turn has been understood by the virtual assistant”) [¶ 41-48] (threshold value for determining the response effectiveness is a “confidence value”); and
upon the confidence value indicating that the virtual assistant understood the prior conversation turn and the at least one user turn includes a restatement, then flagging at least one of the virtual assistant responses as a failed response [¶ 0043] (determine lack of success based on similarity score, lack of success is a “failed response”, minimum threshold is a “confidence value”, indicate is “flagging”) [¶ 0047] (user interaction log) [¶ 0050] (if the user continues to ask questions which are rewording of prior queries, this would imply that the effectiveness of the answers rendered is poor and so the user understanding is poor and response effectiveness evaluation processes now needs to simplify the answer or work harder at trying to analyze what the user is truly asking for);
calculating, with at least one of the executable software instruction modules, risk coefficients for presentation modes or combinations of presentation modes according to corresponding incidents of restatement turns [¶ 0024, 28] (similarity score between search queries) [¶ 0031, 39, 42] (semantic similarity score, a lexical similarity score, similarity algorithms such as Cosine Similarity, Jaro Winkler, Levenshtein) [¶ 0035] (focus similarity score);
saving the risk coefficients in the database [¶ 0020, 24, 39, 57] (database) [¶ 0047] (update user interaction log);
calculating response content scores for the virtual assistant responses with at least one of the executable software instruction modules [¶ 0024, 28] (similarity score between search queries) [¶ 0031, 39, 42] (semantic similarity score, a lexical similarity score, similarity algorithms such as Cosine Similarity, Jaro Winkler, Levenshtein) [¶ 0035] (focus similarity score);
saving the response content scores in the database [¶ 0020, 24, 39, 57] (database) [¶ 0013, 16, 23, 40, 44, 50] (update user profile) [¶ 0047] (update user understanding score); and
predicting probabilities of restatement turns in a future conversation with the risk coefficients and the response content scores [¶ 0031] (predictive analytics techniques).

	Byron teaches all the elements of the claim above, but Byron fails to use some of the same terminology, or the processes are different. 
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the terminology and processes are obvious variations of what is claimed. For example, indicate can be interpreted as “flagging”, rewording and paraphrasing is a “restatement”. 
Byron does not use the term conversation but a question and response or answer is a conversation. Byron does not use the term “turn” however in a question answering application one “turn” is a question and the next “turn” is an answer (see [¶ 0001, 0056-59; Fig. 4]). 

Claim 13: 

The computerized system of Claim 7, wherein after predicting probabilities of restatement turns in a future conversation with the risk coefficients and the response content scores, using the intent unit, mapping (i) an action to be performed at least partly by the virtual assistant with (ii) a pattern of data components in the user input data [¶ 0042] (intent of the query) [¶ 0031, 45] (map nodes to attributes) [¶ 0063] (distinctive patterns of users through queries); and triggering the corresponding virtual assistant response from the intent unit [¶ 0063] (implicit feedback is “triggering”).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byron; Donna K. et al. US Pub. No. 2017/0322939 (Byron) in view of Ediz; Meryem Pinar Donmez et al. US Pub. No. 2019/0287519 (Ediz).
Claim 8: 
	Byron teaches: 
The computerized system of Claim 7, wherein channels of conversation data comprise … , text, … , and web content [¶ 0015, 19] (textual interface, web browser, plugin).

	Byron fails to teach, but Ediz teaches: 
{wherein channels of conversation data comprise } voice , … , audio, … , [¶ 0001-02, 04, 09, 13-14] (voice input, voice commands, voice recording, user’s voice) [¶ 0018, 22] (audio) [¶ 0020] (text, voice, or data files, images).


	The motivation for this combination would have been “improvements to the accuracy of computer-implemented speech recognition” [Ediz: ¶ 0004].


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byron; Donna K. et al. US Pub. No. 2017/0322939 (Byron) in view of Renard; Gregory et al. US Pub. No. 2019/0215249 (Renard).
Claim 9: 
	Byron teaches: minimum threshold values [¶ 0029-30, 42-43, 46, 48] (threshold value) 

	Byron fails to teach, but Renard teaches: 
The computerized system of Claim 7, wherein risk coefficients for presentation modes or combinations of presentation modes that are above a threshold are identified for exclusion from use [¶ 0053-55] (threshold number of intents, human agent intervention, changing from AI to human is a change in “presentation modes”).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the personal digital assistant in Byron and the digital assistant in in Renard, with a reasonable expectation of success. 


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please See PTO-892: Notice of References Cited.

Evidence of the level skill of an ordinary person in the art for Claim 1: 
Homma; Takeshi et al. US 20190130904 teaches: [0072] if the user says the same utterance as previous user utterances, then the implication is that the user has an intended utterance that the system did not understand, so the user repeated the utterance several times. Therefore, if such iterative utterances are detected, dialog breakdown can be judged to have occurred. 
Heckmann; Martin US 20130262117 teaches: [0076] system misunderstood the user in a previous dialog act, the system detects that such a misunderstanding has happened from the current dialog act in which the user repeated at least part of the previous utterance, the system detects the misunderstood part of the utterance. 
Zweig; Geoffrey G. et al. US 20100076765 teaches: [0017, 23] This is based on the understanding that the utterances are related, and even if not repeated exactly, on the understanding that a repeated utterance is typically restated as a structural transformation of a previous utterance. For example, a user may structurally transform 
Akkiraju; Rama Kalyani T. et al. US 20180307672 teaches: previous dialog act, previous conversation; prediction, probability. 
Wu; Xianchao US 20180174020 teaches: previous turns of the conversation are analyzed to determine one or more context sentences; maximum subsequence ratio between query and response; results in any form; video. 
PIERNOT; Philippe P. et al. US 20150348548 teaches: match between the previous and current spoken user input (e.g., caused by the user repeating him or herself). 
Heltewig; Philipp et al. US 20200234700 teaches: reformulation, feedback is generated using previous user queries to the self-learning system, statistic relevance falls below a threshold, predicting the intent; reduces the risk that misunderstandings are passed on; error probability; transfer users to human dialog partners; reformulation, [0111] If the user denies this in his response, the program confirms that the intent has not been understood. 
Ni; Xiaochuan et al. US 20190278857 teaches: [¶ 0007] use context retrieved from previous search queries and results to reformulate a current query that is missing context. 

Byron also teaches (canceled claim 10):
.
Ediz also teaches (canceled claim 11): 
 [¶ 0031, 50, 58] (probabilities of occurrence, probability is an “odds ratio”) [abstract, ¶ 0004, 13-16] (repeated commands, repeated errors, repetitive queries) [¶ 0003, 63] (video).
Renard also teaches (canceled claims 14, 15): 
[¶ 0051-55] (threshold number of low confidence intents, human agent intervention). 

Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. 

35 USC 103 Rejection: 
The applicant argues on page 7 of the remarks that:  
Both of the independent claims 1 and 7 include the recitation of “a confidence value indicating whether the prior conversation turn has been understood by the virtual assistant.” The Applicant respectfully submits that the Examiner has not provided a reference that can show or suggest this portion of the independent claims. The Byron ‘939 publication only evaluates how well a human user understands a topic that has been the subject of a query, and if that evaluation shows an uninformed user, then Byron provides different information to help the user. If that evaluation shows that the user needs more details, then a more particular answer can be provided. See Byron, Pars. 12-13. The Byron disclosure has no disclosure related to how well the virtual assistant (i.e., a computer) understood a certain input query. The Byron disclosure is exactly opposite to the Applicant’s recitation of which party in the user/virtual assistant conversation needs to understand an input to the conversation. Byron, therefore, cannot support an obviousness rejection of the claims as amended herein.

The examiner respectfully disagrees. 
The previously cited paragraphs teach this limitation, the examiner has provided a more detailed breakdown of how Byron teaches this below. 
It is true that Byron uses the determination of paraphrasing to determine if the user is asking the same question in a query and that paraphrasing could be a reflection of the user not understanding the answer, as applicant argues. However, Byron also discloses that the repeating or paraphrasing by the user could be an indication that the answer was ineffective, irrelevant, or unclear. 
The system uses paraphrasing information to determine the effectiveness of a response or to determine if an “answer provided to the user was either effective (e.g., relevant and/or clear) or ineffective (irrelevant and/or unclear) (Byron: [¶ 0011-12, 42, 48, 50, 53]).” Determining in Byron that an answer is ineffective in terms of relevance or clarity, is the same as the claimed “indicating whether the prior conversation turn has been understood by the virtual assistant”). After this determination Byron updates the user profile to reflect the state of the system relevance, “if the user continues to ask questions which are rewording of prior queries, this would imply that the effectiveness of the answers rendered is poor and so the user understanding is poor” and “response effectiveness evaluation processes now needs to simplify the answer or work harder at trying to analyze what the user is truly asking for” (Byron: [¶ 0050]). 
If the virtual assistant provides an ineffective, irrelevant or unclear answer then the virtual assistant did not understand the query and needs to “work harder at trying to analyze what the user is truly asking for” (Byron: [¶ 0050]). 

Also, the prior art cited above in the “Prior Art” section also teaches that if a user repeats an utterance then the system likely misunderstood the previous utterance, see for example: Homma, Heckmann, Zweig, and Heltewig. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Direct Fax: 571-270-4825
Email: benjamin.smith@uspto.gov